373 S.C. 599 (2007)
647 S.E.2d 175
The STATE, Respondent,
v.
Kristopher M. MILLER, Petitioner.
No. 26332.
Supreme Court of South Carolina.
Heard May 22, 2007.
Decided June 4, 2007.
Appellate Defender LaNell Durant, of Columbia, for Petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, and Assistant Attorney General Deborah R.J. Shupe, all of Columbia, and Solicitor Christina Theos Adams, of Anderson, for Respondent.


*600 ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
We granted certiorari to review the Court of Appeals' decision in State v. Miller, 363 S.C. 635, 611 S.E.2d 309 (Ct.App.2005). After careful consideration, we now dismiss certiorari as improvidently granted.
DISMISSED.
TOAL, C.J., MOORE, BURNETT, PLEICONES, JJ., and Acting Justice J. MICHELLE CHILDS, concur.